Title: To Thomas Jefferson from Bernard Peyton, 2 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
2d Novemr 1824
My particular friends Mr Wm H. Roane & Jus Campbell of the Executive, both of whom you already know personally, have the happiness to be the particular attendants & escort of Genl La Fayette to Monticello, and altho their high character and official stations would ensure them the usual attentions at your hands, I have tho’t that you would be glad to be apprised of the particular functions they were discharging on the present occasion, and it is for that reason that I trouble you with this—I regret much that it is not in my power to be with you on the present occasion, as I promised, other pressing duties forbid it—With sincere regard Dr Sir Yours very TrulyBernard Peyton